OFFICE   OF THE   ATTORNEY       GENERAL   OFTEXAS
                             AUSTIN




aonorakde 0. PEnctt Piorse
SpcOkdr, %OU&e Of kpYEC?IJtat~VeS
Austin, Tcxias




        3y pxrletter    0
OS t&l6 depwtalcmt upon




                              me parer   of lrnp-ant
                            tn the %ouse   of liapreaenta-



        Lieutenant Governor, Attorney General,
        Treasurer, Gnm&3siotier of the ticnerax Land
        Oifiee, CoEPptrcller,aud the Jndges OP the
        %qwane Court, C-ourt of Appeals rend Dletrict
        court shall be tried by the senate.

             *set% 3. shea t&e Senate fo rtttl.ng ue
        aCourt of Bnpeacbiueat, the Senatere4 f&all
        be on oath, or affknx0ilon inqt*rtiaUy te
                                                                   450
nonorable H. &mnettLiorse, June 10, l93ii.page 2




         try the party impeached, and no person shall
         be convicted aithout the coneurrenoe of tvo-
         thirds of the Senistors present.

              .Seo. 4. Judgment In casea of Aupeaoh-
         ment ahp11 extend only to rcanoval from offioe,
         and dzi.equalificationfrom holding any offloe
         oi'honor trust or profit under this State. A
         party oonvloted on impeachment shall also be
         subjeat to indlotanent trial and punishment ac-
         co-g    to 1aT.

               *sea tb 41 omoers         Pgaanst mm        orti-
         ales of hp8sebmnt      may be preferred     shall   bs
         su~~enQedfromtheezeroiaeoS            thedntiesof
         fbeir eSfie* ~tlurlngthe pandenw of maoh lm-
         peaokent.    lbe coverntw may make a pro+leaon-
         3rppoinbnenttof3lltheraoa8xqocwsduaed
         try the 8utfpen8iea ai 8n of?l.oor until t&o ae-
         oielen on the 2nlpoae~ont.

                        me Logiarfam    8?mll plwla8
         iy laZ2    Ike trial an8 rmeioval frem offloo
         efaUofflw3rsof     tU8StnY     fbe~M6~for
         wid.id.me    mt   be8n   pmwldad   an   tbls   calstl-



        ~etWm~tis8hsmi@r~tobereso~taLP
oxtrems ca888. state 7* autdag8.    011Ilema~      68 I. v.~ wh
the oaumae centemplato8 as gram88 ser irrpoaohmemt can .be
nolthor trblal~nor 0aprMieug     ask8rust 8e re8trlotml    b
8amethlng of a mb8teatl.al n8taf-e directly Ptiectlng the
righta and intoro8ts~ of the puhli4b -a   they mud be oaans
8ttoGhing to t&m ipsll.Slcat2on8 of the etclcer, or hi8 pew-
SonnanoeoPhisdutiee,    abow%ngthathei8not     efltorpra-
per person to hold the 0m0.8.   46 CoJop,JOeB ~oultoa v*
ECUlly, 111 Yaiaa, 42% 29 Afl.944. Mere n eei lgexte or ox-
068s OS power rithout ccmupt intentioa 10 net suoh an of-
fezme SOP uhich an officer OhDnld be mea&e+.     State v.
Basting%   aqua.

         The Conetitution contAapIates that ln the matter
of Impeachment, the House shall sat mmewhat in the capac5t.y
of a grand $my-    It lnvestie;otes, hears ritnesae%  and de-
felmines whether or not there are aufS&eienf grounda to jueti-
fy the prem3ntrPent of ohare*   an& df so, It adopt.9  appre-
priatc artioles and prePers 'thar Ix&ore the Senate. The
kionorable R. Lixnett&orseb June 101 1930,~page 3




Uousc, or Its duly autl~orised reprcs~&totlves, likewise
coriticts'the iizpcac&uent prooeeding6 in the capacity of
prosecutor, before the Senate. Forguson v. uawox,     (sup.
Ct. OS I'%.) 2C3 S.u'.888.

        In lmpeachmont proocedings, the Senate site as a
court of &npeachmont, the senators being on oath or aSS%ma-
t&on inpartially to try the party'weached,      and the Constl-
tution requiring that a eonviation   osnnot be had without
the conourrence of two-thirds of the senators presenti nt
Is, of cwlrsc, essential as u matter of due proccscl, that
the person against wImi~ impeaobmont prooeedlngs are prefer-
red by the Houee shall be sufficfentl~ laWowed by the rrti-
oleeof3mpeachmentwritteneutin        the.Eouseandrefermd
te the Banate of the nature of the oharges preferred against
Mm, azd thathelm     givenaneppertunlt~     to appear tmdde-
fendhlnselfln    tho Gemto, sndthathebe       eonfmntedrith
the dtne8sos egainet him. Howovor, It is mot a-
that theartielos of impeaohnmt pmferredby        thenewe
shsllbewrittenrith     the te&nlcal preoisienof     (0 imdiol
mont.2

        It is llkeei8e to be observed that only these em-
eorsnmneclln thepmtfsionoof     Article US, Sea. 2efthe
Constitutian, sre subject to Ampesehment..&fpeaohueatis
an unusual and eup8Mive prom          and tho i%nstitut%en
doe8 not c0nt~at.e   that it My be sued aa a i~otli~~# for rfw
wtiDg Srma offloe any uaspt the hi@ aad responmlble eSf&
oomlos tJ.lestatea TheLegls38tuPe    14'efmBssilded~~ele
l& 6ea 7, toproridebylawfir        the frial sndraovsl    fmm
cmoc   of dnor oipi~lsls of the state, end this it has &me.-

         A prlvatie 01tUen doee mot have the right or pew
to iastltute %tzpeacweat.preeeedUgs    inthefloua~   Ubythe
use of the mmd@inetitute~     is aesnt the initiztlon OS pi'o-
ooedlngs In suoh a mannor es to ocmpsl the aMh3n of the
liouse ther,eon.'~liowever,a ptivate citizen may&nstAtute~
pxmeodlnge    Sor ImpeachMnt  in the Bouoe In tie eense that
the oltizen maJi)csnvey %.nSennotion ti the menbaa OS the
House upon uhioh the Hotme IteelS may deem It espedien~ to
institute and prosecute %mpeacfarmt prooeedings against any
of the offioers named in the Coaetftut*on.

        Pe are of the opinion that impoaclPnent proaeedlngs
in the liousc should be begun by the intreduotion of a reso-
lution by usx? of the umnbers OS the Uouse, setting out be-
Sore the Uouso the charges, in general, agaiaet the partiou-
lar offioer or offiaern desired to be impeacheil, and resolv-
iag that the Uouee foam iteel? into a tksuittee o? the'l&ole
for the parpose of invest%gating euoh aharges, bearing wit-
nt%iieeEi,
        nnd determining whether or not there is su?fcMut
ground6 to juetl?y the Souse ln presenting articles of irn-
peaahment to the Senate. If, after such Investigation and
the hearing of ritnees,es, the kiouse detenninen that articles
of lmpeaclaxent should.be prePerred against the otficer or of-
fioers, such articles of impeaohsBnt should be drawn up In
writing, and the charges should be made in su?Slolent detail
therelg and with su??loient oertalnty, to lnforrs the aocased
officer or officers of the nature o? the offense or offense
alleged to have been consultted by him or thorn, and ooneidered
by the Souse to bo of such gravity a6 to warrant the prefer-
ment of such charges.

          l? the Souse adopts lurtlcles a? inpeachment, it pre-
fers them to the Senate - that iq it riles such articles of
*&aiieat     with the Scnatc, the articles of impeaohment thus
sensltg the fun&ion of a pleading or lndlotment before the
senate, s$ttlng a6 a wurt.    The Senate, sitting as suah
wart, hears the evldenoe adduced before it upon such arti-
cles of laqaachment by the House through its authoriaed rupre-
sentatires, dealares the lax and renders Judgment. In $ts
?unati.on as a court, the Senate therefore rill see that the
accused is suffioiuntly S.nfUwed of the nature of the oharges
preferred against h3m,. that ho has an opportunity to appear
and defend himself, and that be Is confronted with the tit-
nesses against him. The senate, of course, is the judge o?
the oredIbility of the sitnessee produocd before It, the
jddge o? the prooedure which it shall adopt in wnauottig
such trial, and the judge'o? the question wbether such of
the oharges rcferrud to it as arc, in its jurl~ent., satis-
gactorily established by the o~tiencc,   arc of sufficient
gravity as to authorize or require it to render judgment
impeaching such officer or officers.

          Par u further discussion of the prooodarc to be
adopted tn matters of Impeachment, xc refer you to tba
authorfties above oitod, which contain a more extend&
treatment of the matter.

                                  Yours very truly




                                          R. 1. Fairchild
                                                Assistant
Eonorable IL l%mettMorm,   Juue 30, sgge, pm   1)